




PULTEGROUP, INC.
2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the provisions of the PulteGroup, Inc. 2013 Stock Incentive Plan
(the “Plan”), the employee named in the Grant Acceptance (the “Holder”) has been
granted a restricted stock unit award (the “Award”) with respect to the number
of common shares, $.01 par value per share, of PulteGroup, Inc., a Michigan
corporation (the “Company”), set forth in the Grant Acceptance (the “Shares”),
subject to adjustment as provided herein and in the Plan. The Award is subject
to the restrictions, terms and conditions set forth below. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
This Agreement, together with the Grant Acceptance, constitute the Restricted
Stock Unit Agreement which is made and entered into as of the grant date set
forth in the Grant Acceptance (the “Grant Date”).
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing the Grant Acceptance in
the space provided therefor and returning an original execution copy of the
Grant Acceptance to the Company (or electronically accepting this Award within
the Holder’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).
2.    Rights as a Shareholder. The Holder shall not be entitled to any
privileges of ownership with respect to the Shares subject to the Award unless
and until, and only to the extent, such Shares become vested pursuant to Section
3 hereof and the Holder becomes a shareholder of record with respect to such
Shares. Within thirty (30) days following each date on which the Company pays a
cash dividend to record owners of Shares (a “Dividend Date”) and subject to
Holder’s continued employment through the Dividend Date, the Holder shall
receive a cash payment equal to the cash dividend paid per Share by the Company
on such Dividend Date multiplied by the total number of Shares subject to the
Award immediately prior to such Dividend Date.
3.    Restriction Period and Vesting.
3.1    Service-Based Vesting. Except to the extent earlier forfeited or vested
pursuant to this Section 3 or the terms of the Plan, the Award shall vest on the
third anniversary of the Grant Date (the “Vesting Date”).
3.2    Termination due to Death or Disability. If the Holder’s employment by the
Company terminates by reason of the Holder’s death or disability (as determined
by the Committee in its sole and absolute discretion), the Award shall become
fully vested as of the date of the Holder’s termination of employment.
3.3    Qualifying Retirement. If the Holder’s employment by the Company is
terminated by reason of a “Qualifying Retirement” (as such term is defined in
the PulteGroup, Inc. Retirement Policy, effective as of February 6, 2013, as may
be amended from time to time) and the Holder executes and does not revoke a
Release, Non-Competition, Non-Solicitation and Confidentiality Agreement (the
“Release”) within 30 days (or such later time as set forth in the Release at the
time of Qualifying Retirement (but not to exceed 52 days)) after the date of
Holder’s Qualifying Retirement, in a form satisfactory to the Company which
shall include a two-year non-competition and non-solicitation period, fifty
percent (50%) of the Shares subject to the Award that were not vested
immediately prior to the Holder’s Qualifying Retirement shall vest as of the
date on which the Holder’s release becomes irrevocable and the remainder of the
Award shall continue to vest in accordance with the vesting schedule set forth
in Section 3.1, assuming the Holder had remained employed with the Company
through the Vesting Date. If the Holder does not execute the Release or timely
revokes such Release, the portion of the Award which is not vested as of the
date of the Holder’s Qualifying Retirement shall not vest and shall be forfeited
by the Holder.

1

--------------------------------------------------------------------------------



3.4    Termination for Cause or Other than due to Death, Disability or
Qualifying Retirement. If the Holder’s employment by the Company is terminated
by the Company for Cause, or for any reason other than a reason specified in
Section 3.2 or 3.3 hereof, the portion of the Award which is not vested as of
the date of the Holder’s termination of employment shall be forfeited by the
Holder. As used herein, “Cause” shall mean a determination by the Company that
the Holder has (i) willfully and continuously failed to substantially perform
the duties assigned by the Company or a Subsidiary with which the Holder is
employed (other than a failure resulting from the Holder’s disability), (ii)
willfully engaged in conduct which is demonstrably injurious to the Company or
any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Company, does not conform to the standard of the
Company’s executives or employees, or (iii) engaged in any act of dishonesty,
the commission of a felony or a significant violation of any statutory or common
law duty of loyalty to the Company or any Subsidiary.
4.    Issuance and Delivery of Shares. Subject to Section 6.10, within sixty
(60) days after the vesting of the Award, the Company shall issue or deliver,
subject to the conditions of this Agreement, the vested Shares to the Holder.
Such issuance or delivery shall be evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance or delivery, except as otherwise provided in Section
6.  Prior to the issuance to the Holder of the Shares subject to the Award, the
Holder shall have no direct or secured claim in any specific assets of the
Company or in such Shares, and will have the status of a general unsecured
creditor of the Company.
5.    Additional Terms and Conditions of Award.
5.1    Nontransferability of Award. Prior to the vesting of the Award and
delivery of the Shares, the Award may not be transferred by the Holder other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.
5.2    Investment Representation. The Holder hereby represents and covenants
that (a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any Shares hereunder or (y) is true
and correct as of the date of any sale of any such Shares, as applicable. As a
further condition precedent to the delivery to the Holder of any Shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Board or the Committee shall in its sole discretion deem necessary or advisable.
5.3    Withholding Taxes. (a) As a condition precedent to the delivery to the
Holder of any Shares upon vesting of the Award, the Holder shall, upon request
by the Company, pay to the Company such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder or withhold Shares.
(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company

2

--------------------------------------------------------------------------------



(either actual delivery or by attestation procedures established by the Company)
of previously owned whole Shares having a Fair Market Value, determined as of
the date the obligation to withhold or pay taxes first arises in connection with
the Award (the “Tax Date”), equal to the Required Tax Payments, (3) authorizing
the Company to withhold from the Shares otherwise to be delivered to the Holder
pursuant to the Award, a number of whole Shares having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, or (4) any
combination of (1), (2) and (3). Shares to be delivered or withheld may not have
a Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a Share which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Holder. No Shares shall be delivered until the Required Tax Payments
have been satisfied in full.
5.4    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Shares subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of such Shares,
the Shares subject to the Award shall not be delivered, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained, free of any conditions not acceptable to the Company.
The Company agrees to use reasonable efforts to effect or obtain any such
listing, registration, qualification, consent or approval.
5.5    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of the
Shares to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Award shall be equitably adjusted by the
Committee. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants. The decision of the Committee
regarding any such adjustment and the Fair Market Value of any fractional
security shall be final, binding and conclusive.
5.6     Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company or a Subsidiary.
5.7    Decisions of Board of Directors or Committee. The Board or the Committee
shall have the right to resolve all questions which may arise in connection with
the Award. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.
5.8    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Holder hereby acknowledges
receipt of a copy of the Plan.
6.    Miscellaneous Provisions.
6.1    Employment by Subsidiary. References in this Agreement to employment by
the Company shall also mean employment by a Subsidiary.
6.2    Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.

3

--------------------------------------------------------------------------------



6.3    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to PulteGroup, Inc., 100
Bloomfield Hills Parkway, Suite 300, Bloomfield Hills, Michigan 48304,
Attention: Senior Vice President and General Counsel and if to the Holder, to
the last known mailing address of the Holder contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with confirmation of receipt, (c) by mailing in the United States
mails or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission, upon receipt by the party
entitled thereto if by express courier service, or five days after the date
mailed if by United States mails; provided, however, that if a notice, request
or other communication is not received during regular business hours, it shall
be deemed to be received on the next succeeding business day of the Company.
6.4    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Michigan and construed in accordance therewith without giving effect to
conflicts of laws principles.
6.5    Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.6    Entire Understanding. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter of the
Agreement and supersedes all prior agreements, written or oral, with respect
thereto.
6.7    Arbitration. The Holder acknowledges and agrees that any and all disputes
related to compensation such as this Agreement or Award will be exclusively
resolved through the Company’s Alternative Dispute Resolution Policy located in
the Employee Handbook.
6.8    Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than six (6) months after the date of the
employment action that is the subject of the action, claim or lawsuit. The
Holder voluntarily waives any statute of limitations to the contrary.
6.9    Compliance With Section 409A of the Code. This Award is intended to be
exempt from or comply with Section 409A of the Code, and shall be interpreted
and construed accordingly. To the extent this Agreement provides for the Award
to become vested and be settled upon the Holder’s termination of employment, the
applicable Shares shall be transferred to the Holder or his or her beneficiary
upon the Holder’s “separation from service,” within the meaning of Section 409A
of the Code. Notwithstanding any other provision in this Award, to the extent
any payments hereunder constitute nonqualified deferred compensation, within the
meaning of Section 409A, then (A) each such payment which is conditioned upon
Holder’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years and (B) if
Holder is a specified employee (within the meaning of Section 409A of the Code)
as of the date of Holder’s separation from service, each such payment that is
payable upon Holder’s separation from service and would have been paid prior to
the six-month anniversary of Holder’s separation from service, shall be delayed
until the earlier to occur of (i) the first day of the seventh month following
the Holder’s separation from service or (ii) the date of Holder’s death.
6.10    Award Subject to Clawback. The Award and any Shares delivered pursuant
to the Award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

4